 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 542, International Union of Operating Engi-neers, AFL-CIO and Georgia Pacific Corpora-tion and Local 513, Teamsters, Chauffeurs,Warehousemen and Helpers of America, Inde-pendent. Case 4-CD-504November 28, 1980DECISION AND DETERMINATION OFDISPUTEBY MF.MBERS JENKINS, PENELLO, ANDTRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Georgia Pacific Corporation,herein called the Employer, alleging that Local542. International Union of Operating Engineers,AFL-CIO, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by Local 513, Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Independent.Pursuant to notice, a hearing was held beforeHearing Officer John V. Gabrick on September 8,1980.1 All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence hearing on the issues. Thereafter, the Em-ployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds them freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with a facility lo-cated in King of Prussia, Pennsylvania, engages inthe manufacture and supply of building construc-tion materials. During the past year, a representa-tive period, the Employer purchased and receivedat its King of Prussia facility goods valued inexcess of $50,000 directly from points located out-side the Commonwealth of Pennsylvania. Accord-ingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) andI All events occurred in 1980, unless otherwise indicated(7) of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.11. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local542, International Union of Operating Engineers,AFL-CIO, and Local 513, Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independ-ent, are labor organizations within the meaning ofSection 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeSince 1972, the Employer has used boom trucksto deliver and unload its building componentswhenever the drop site designated by the customeris within 35 feet of the ground.2At all times rele-vant to this dispute, it has used the services of em-ployees represented by Teamsters Local 513 bothto drive the boom trucks from its plant to con-struction sites and to operate the booms at the sitein order to hoist the components to the floor atwhich they will be erected. Boom truck driversand helpers are paid under the wage classificationrate specified in the current collective-bargainingagreement between the Employer and TeamstersLocal 513. The Employer has had a collective-bar-gaining relationship with the Union since 1957 andhas used employees represented by the Teamstersin its hoisting operations since it began operatingboom trucks. The Employer has never bargainedwith Operating Engineers Local 542 or employedworkers represented by that Union.Prior to the events giving rise to this dispute, theEmployer contracted with United Dry Wall Cor-poration to supply drywall material and metal sup-port brackets to the latter's Bamberger's Depart-ment Store construction project in King of Prussia,Pennsylvania. In accordance with its past businessrelations with the Employer, United Dry WallCorporation designated delivery of the Employer'sproduct within the building, on the first, second,and third floors. Deliveries were to begin in mid-July, and the Employer's regular employees wereto drive the components to the construction siteand then perform the hoisting work with equip-ment built into the boom trucks used to transportthe material from the Employer's manufacturing fa-cility.T2 he Employer's boom trucks do not have hoisting capacity above 35feet. When its products are designated for use at higher levels, the build-ing components are delivered to the construction site on flatbed trucks,and the Employer does not assume responsibility for unloading or hoist-ing them. In this case, the building under construction comprised onlythree stories, and the Employer's boom trucks had the hoisting capacitynecessary for delivery inside the building at any designated floor.253 NLRB No. 61482 LOCAL 542, OPERATING ENGINEERSOn July 16, one of the Employer's teamster driv-ers attempted to make a delivery to the secondfloor of the Bamberger's store under construction.The delivery was interrupted by William Mitchell,a shop steward for Operating Engineers Local 542,who claimed the hoisting work for employees rep-resented by his Union and stated that the OperatingEngineers would not permit any delivery to bemade to the second or third story of the building.The Employer's employees were, however, permit-ted to finish the delivery upon which they werethen engaged.On July 18, substantially the same sequence ofevents occurred. Patrick Gillespie, a business agentand vice president of Operating Engineers Local542, stopped the Employer's teamster employeesfrom delivering building materials to the designatedsecond-floor drop site. On that same day, and againon July 25, Gillespie communicated the OperatingEngineers claim to all hoisting work above theground floor to the Employer's sales manager,Richard Ketterer, and to James Sparks and RobertWilliams, supervisors and principals of United DryWall Corporation. It appears that between July 18and August 5 the Employer made no further deliv-eries to the Bamberger's project. Pursuant to a con-sent decree issued on August 5 by the UnitedStates District Court for the Eastern District ofPennyslvania, the work in dispute is presentlybeing performed by employees represented byTeamsters Local 513.B. The Work in DisputeThe work here in dispute involves the hoisting3of drywall and metal support brackets for deliveryabove the ground floor level of a construction sitein King of Prussia, Pennsylvania, where Bam-berger's Department Store is building a new facili-ty.C. Contentions of the PartiesThe Employer contends that the Board shouldaward the work in dispute to its employees whoare represented by Teamsters Local 513, based onits collective-bargaining agreement with thatUnion; area, and employer practice; relative skilland safety factors; economy, efficiency, and em-ployer preference; and the previous Board deci-sions in Local 50, International Union of OperatingEngineers, AFL-CIO (Components, Inc.), 1973 The notice of hearing issued to the parties by the Acting RegionalDirector for Region 4 characterized the work in dispute as the unloadingof drywall At the hearing the parties did not stipulate the work in dis-pute, but the record clearly establishes, and counsel for Operating Engi-neers conceded, that Operating Fngineers claims only the hoisting workto be done above the ground floor and makes no claim to the unloadingor delivery of building components at the ground floor levelNLRB 569 (1972), and Local 965, InternationalUnion of Operating Engineers, AFL-CIO (Twin-StateGang-Nail Structures, Inc.), 249 NLRB 894 (1980).The Employer also argues that it is not a party to.and therefore is not bound by, the purported 1969interunion agreement between the Teamsters andthe Operating Engineers Internationals.At the hearing, Teamsters Local 513 took theposition that the work in dispute should be award-ed to employees whom it represents based on itscollective-bargaining agreement with the Employ-er, past practice, employer preference, area prac-tice, efficiency, economy, and relative skills. TheTeamsters relies on Twin-State Gang-.'ail Struc-tures, Inc.. supra, in support of this position.At the hearing, Operating Engineers Local 542maintained that the work in dispute should beawarded to employees whom it represents based onthe Union's jurisdictional history and on the pur-ported 1969 agreement between Teamsters and theOperating Engineers, which grants the disputedwork to employees represented by the OperatingEngineers.D. Applicability of the StatuteBefore the Board may proceed with the determi-nation of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.At the hearing the parties stipulated that on July18 Patrick Gillespie, an agent of the Operating En-gineers, stopped the Employer's teamsters from de-livering drywall to the second floor of the con-struction project. The petition for temporary in-junction filed by the Acting Regional Director forRegion 4 on August I in Federal district court al-leged with greater particularity that on July 18 Gil-lespie threatened the teamsters with unspecified re-prisals if they continued to unload the material andthat, as a result, the Employer's sales manager in-structed the teamster drivers to return the undeliv-ered drywall to the Employer's warehouse untilthe dispute was resolved. It thus appears that deliv-ery of drywall to the construction site was haltedby Operating Engineers Local 542 on July 18 anddid not resume until August 5, the date uponwhich the Federal district court issued a decree,pursuant to the consent of the Acting Regional Di-rector and Operating Engineers, enjoining the Op-erating Engineers from attempting to cause furtherwork stoppage among the Employer's employees.In the context of a jurisdictional dispute, theBoard need not find that a violation did in fact483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccur, but only that there is reasonable cause to be-lieve that there has been a violation. Based on therecord as a whole, we find that there is reasonablecause to believe that Operating Engineers Local542 violated Section 8(b)(4)(D) of the Act.We further find that there is no agreed-uponmethod to which all parties are bound for the vol-untary adjustment of this dispute. At the hearingthe Operating Engineers contended that the partiesare bound by a 1969 agreement between the Inter-nationals of the Teamsters and the Operating Engi-neers that assigns work similar to the disputedwork to the employees represented by the Operat-ing Engineers. However, the Employer is not aparty to that agreement, the collective-bargainingagreement between the Employer and TeamstersLocal 513 makes no reference to the interunionagreement, and there is no evidence to show thatthe Employer is otherwise bound by the interunionagreement. Therefore we find that the 1969 agree-ment does not constitute an agreed-upon methodfor the voluntary resolution of this dispute.4Noparty contends, and the record does not establish,that there exists any other agreed-upon method forthe voluntary adjustment of the dispute that wouldbind all parties. Accordingly, we find that this dis-pute is properly before the Board for determinationunder Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant fac-tors.5The Board considers that its determination ina jurisdictional dispute is an act of judgment basedon commonsense and experience in weighing thosefactors.6The following factors are relevant in re-solving the dispute before us:1. Certification and collective-bargainingagreementsNeither of the labor organizations involved inthis dispute has been certified by the Board as theexclusive collective-bargaining representative ofthe Employer's employees in the appropriate unit.However, the Employer and the Teamsters havemaintained a collective-bargaining relationshipsince 1957 and are presently parties to a contractthat covers the employees who have been perform-ing the work in dispute since 1972. Although thecurrent contract does not specifically address the4 See, e g.. Tin-State Gang-Nail Structuresv Inc.. supra.iL.R., .v Radio & Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers. AFL-CIO Colum-hia Broradcasing SyvstensJ. 364 U S 573, 579 (1961).International 4sociation of Machinists. Lodge No. 1743, AFLCI (A Jons Consiruction Company). 135 NLRB 1402 (1962).disputed hoisting work, testimony adduced at thehearing revealed that employees who operate thebooms have been paid an additional 50 cents anhour since 1972. The Employer has no employeesrepresented by Operating Engineers and has neverhad a collective-bargaining agreement with thatUnion. Accordingly, we find that the contractualrelationship between the Employer and Teamstersweighs in favor of assigning the disputed work toemployees represented by Teamsters.2. Employer and area practiceThe Employer began to use boom trucks for de-livery and hoisting of its building components in1972 and since that time has consistently assignedoperation of the booms to its employee drivers andhelpers, who are represented by Teamsters. TheEmployer presented undisputed testimony that itsunionized competitors in a five-county area usesimilar equipment and assign hoisting work to theiremployees who are represented by Teamsterslocals. Operating Engineers testified that no juris-dictional dispute over such hoisting work had everarisen before. Accordingly, we find that companyand area practice favor assignment of the disputedwork to employees represented by Teamsters.3. Relative skills, economy, and efficiencyThe record establishes that the Employer trainsits employees for 6 months to I year in the oper-ation of the boom trucks and that employees repre-sented by Teamsters therefore possess the skillsnecessary to perform the disputed work safely andefficiently. The Operating Engineers presented noevidence showing that employees whom it repre-sents possess similar skills in the operation of boomtrucks. Furthermore, the Employer testified with-out contradiction that the economy of operationthat it derives from using employees who can bothdrive the dual-purpose trucks and operate thehoists would be lost if it were required to use theservices of an additional employee whose solefunction was to perform the hoisting. We find thatthe factors of skill, efficiency, and economy of op-eration favor assignment of the disputed work toemployees represented by Teamsters.4. The interunion agreementOperating Engineers introduced into evidence a1969 agreement between the International Brother-hood of Teamsters and the International Union ofOperating Engineers, which provides that the oper-ation of hoisting equipment attached to truckscomes within the jurisdiction of the Operating En-gineers when the equipment is used for the purposeof hoisting materials into place or on to scaffolds484 LOCAL 542, OPERATING ENGINEERSor lowering materials into place. It is not clearwhether the terms of the agreement properly applyto the work here in dispute.7In any event, we donot accord this factor great weight in view of theEmployer's cntrary past practice since 1972, theabsence of any reference in the Employer's collec-tive-bargaining agreement with the Teamsters tothe interunion agreement, the absence of evidencethat the Employer otherwise has consented to bebound by the agreement, and the absence of evi-dence that the agreement is still in effect.85. Employer assignment and preferenceThe Employer has assigned the disputed work toits Teamsters-represented employees since 1972 andhas indicated that it is satisfied with their perform-ance and wishes for them to continue to operate itsboom trucks. Thus the factors of employer assign-ment and preference favor awarding the disputedwork to employees represented by Teamsteis.ConclusionsUpon the record as a whole, and after full con-sideration of the relevant factors, we conclude thatthe Employer's employees who are represented byTeamsters Local 513 are entitled to perform thework in dispute. We reach this conclusion becausethe Employer's assignment of the disputed work toits Teamsters-represented employees is consistentwith its preference, past practice, and collective-bargaining relationship with Teamsters Local 513,and with area practice; because the employees rep-resented by Teamsters Local 513 possess the skillsnecessary to perform the work; and because assign-7 The record indicates that the Employer does not hoist the materialinto place but merely delivers it to the designated floor inside the build-ing, pnmanly in order to protect the perishable drywall from the ele-ments." See Twin-State Gang-Nail Structures. Inc., supra at 572. Components.Inc., supra at Iment to employees represented by Teamsters pro-motes efficiency and economy of operation. Weshall therefore award the work in dispute to thoseemployees of the Employer represented by Team-sters Local 513, but not to that Union or its mem-bers. Our present determination is limited to theparticular dispute that gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this proceeding,the National Labor Relations Board makes the fol-lowing Determination of Dispute:1. Employees of Georgia Pacific Corporationwho are currently represented by Local 513,Teamsters, Chauffeurs, Warehousemen and Helpersof America, Independent, are entitled to performthe operation of the Employer's boom trucks tohoist building material manufactured by the Em-ployer to the second and third floors of the con-struction project of Bamberger's Department Storein King of Prussia, Pennsylvania.2. Local 542, International Union of OperatingEngineers, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require Georgia Pacific Corporation to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 542, Interna-tional Union of Operating Engineers. AFL-CIO,shall notify the Regional Director for Region 4, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with this determi-nation.485